                 Case 3:19-cv-05284-BHS Document 12 Filed 07/08/20 Page 1 of 1



 1

 2

 3                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 4                                     AT TACOMA
 5
     ALLAN ROBERT SIMMONS,                             CASE NO. C19-5284 BHS
 6
                               Petitioner,             ORDER ADOPTING REPORT
 7          v.                                         AND RECOMMENDATION

 8   STATE OF WASHINGTON,

 9                             Respondent.

10

11          This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 11. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15          (1)      The R&R is ADOPTED;

16          (2)      Petitioner’s petition for habeas corpus, Dkt. 5, is DENIED;

17          (3)      A certificate of appealability is DENIED; and

18          (4)      This case is closed.

19          Dated this 8th day of July, 2020.

20

21

22
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge


     ORDER - 1
